DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 3, 2021 regarding Application No. 16/706,544.  Applicants amended claims 1, 2, and 9.  Claims 12-18 are withdrawn as being drawn to a non-elected species.  Claims 1-18 are pending.


Election/Restrictions
Applicants’ election without traverse of Species A (FIG. 10) in the reply filed on November 10, 2020 is acknowledged.

Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species (Species B: FIG. 12), there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 10, 2020.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2019-0010117 application filed in Korea on January 25, 2019 has been filed.

Response to Arguments
Applicants’ amendment to claim 9 and remark (Remarks/Arguments, p. 9) regarding objections to claims 9 and 10 are acknowledged.  In view of the amendment, the objections are withdrawn.

Applicants’ arguments filed on November 3, 2021 have been fully considered but they are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly amended independent claim 1, Lee, and “at least a first data signal and a second data signal generated according to one of the first grayscale voltages and one of the second gray scale voltages, respectively, to cause the alleged first and second pixels to emit light having different emission luminances according to the same grayscale value” (underline emphasis in the original) (Remarks/Arguments, p. 10), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by Lee and as discussed, as discussed below and in the rejections.

In response to Applicants’ argument regarding Lee and “different pixels emitting light having different luminances for the same grayscale value” (underline emphasis in the original) (Remarks/Arguments, p. 11), the Office respectfully disagrees and/or submits that figures 1, 2, and 6-11 and paragraphs [0021], [0042], [0053], [0056]-[0059], [0062]-[0067], [0069]-[0071], and [0082]-[0085] of Lee teach the relevant claimed features discussed in the rejections below and, e.g., different pixels in first area 410a and third area 410c having different luminances for the same grayscale value and also, e.g., different pixels emitting light having different luminances for the same grayscale value when a predetermined image pattern is and is not received.
Lee and features recited in newly amended independent claim 1 (Remarks/Arguments, p. 11), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by Lee and as discussed, as discussed above and in the rejections below.

In response to Applicants’ arguments regarding newly amended independent claim 1, Lee, Kong and Lu, cure, and reason to modify (Remarks/Arguments, p. 11), the Office respectfully submits that all features of newly amended independent claim 1 are taught and/or suggested by Lee and as discussed, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Kong and Lu are required to cure.

In response to Applicants’ arguments regarding newly amended independent claim 1, dependent claims 8-11, and allowance (Remarks/Arguments, pp. 11-12), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by Lee and as discussed, as discussed above and in the rejections below.  As such, newly amended independent claim 1 is not allowable.  In addition, claims 8-11 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, claims 1 and 8-11 are not allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in US 2014/0347404 A1 (hereinafter Lee).

Regarding claim 1, Lee teaches:
A display device comprising (A display device 100 comprising; Fig. 1 and [0035]): 
a first pixel coupled to a first data line (a first pixel PX coupled to a first data line (one of DL1-DLm); Fig. 1 and [0036]); 
a second pixel coupled to a second data line (a second pixel PX coupled to a second data line (another of DL1-DLm); Fig. 1 and [0036]); 
a first node to receive a first node voltage (a first node (node between R254 and R256) to receive a first node voltage VGMA_UL; Fig. 8 and [0063]); 
a first grayscale voltage generator configured to generate first grayscale voltages (a first grayscale voltage generator 332 configured to generate first grayscale voltages VGAL1~VGALj; Fig. 7 and [0060]); 
a second grayscale voltage generator configured to generate second grayscale voltages (a second grayscale voltage generator 322 configured to generate second grayscale voltages VGAU1~VGAUj; Fig. 7 and [0058]); and 
a data driver configured to apply, to the first data line, a first data signal generated based on one of the first grayscale voltages, and to apply, to the second data line, a second data signal generated based on one of the first node voltage, the first grayscale voltages, and the second grayscale voltages (a data driver 150 configured to apply, to the first data line (one of DL1-DLm), a first data signal generated based on one of the first grayscale voltages VGAL1~VGALj (i.e., when driving data lines , 
wherein a data signal generated based on one of grayscale voltages is configured to cause the first pixel to emit light having a first emission luminance according to a grayscale value, and the second data signal generated based on one of the second grayscale voltages is configured to cause the second pixel to emit light having a second emission luminance greater than the first emission luminance according to the same grayscale value (wherein a data signal generated based on one of grayscale voltages VGAU1~VGAUj is configured to cause the first pixel PX to emit light having a first emission luminance according to a grayscale value, and the second data signal generated based on one of the second grayscale voltages VGAU1~VGAUj is configured to cause the second pixel PX to emit light having a second emission luminance greater than the first emission luminance according to the same grayscale value (e.g., a first pixel PX in first area 410a emits light having a first emission luminance according to a grayscale value (i.e., corresponding to second gamma curve CV2), and the second pixel PX in third area 410c emits light having a second emission luminance greater than the first emission luminance according to the same grayscale value (i.e., corresponding to third gamma curve CV3); also, e.g., a first pixel PX emits light having a first emission luminance according to a grayscale value when a predetermined image .
	However, it is noted that Lee does not teach:
wherein the first data signal generated based on one of the first grayscale voltages is configured to cause the first pixel to emit light having a first emission luminance according to a grayscale value.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Lee to include: the claimed features, since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use and because it would have been obvious to make separate that which was integral.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kong et al. in US 2017/0309219 A1 (hereinafter Kong).

Regarding claim 8, Lee teaches:
The display device of claim 1.
	However, it is noted that Lee does not teach:
wherein the first grayscale voltage generator comprises: 
a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among the first grayscale voltages; 
a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the first grayscale voltages; and 
a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the first grayscale voltages.
	Kong teaches:
a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among grayscale voltages (a first color (red) grayscale voltage generator 311 configured to generate first color (red) grayscale voltages for expressing a first color (red) from among grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0087], [0091], and [0092]); 
a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the grayscale voltages (a second color (green) grayscale voltage generator 313 configured to generate second color (green) grayscale voltages for expressing a second color (green) different from the first color (red) from among the grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0087], [0089], [0091], and [0092]); and 
a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the grayscale voltages (a third color (blue) grayscale voltage generator 312 configured to .  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display device taught by Lee to include: the features taught by Kong, such that Lee as modified teaches: wherein the first grayscale voltage generator comprises (first grayscale voltage generator taught by Lee): a first color grayscale voltage generator configured to generate first color grayscale voltages for expressing a first color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the first color grayscale voltage generator taught by Kong); a second color grayscale voltage generator configured to generate second color grayscale voltages for expressing a second color different from the first color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the second color grayscale voltage generator taught by Kong); and a third color grayscale voltage generator configured to generate third color grayscale voltages for expressing a third color different from the first color and the second color from among the first grayscale voltages (first grayscale voltages taught by Lee combined with the third color grayscale voltage generator taught by Kong), in order to provide color display.

	Regarding claim 9, Lee as modified by Kong teaches:
The display device of claim 8, wherein the second grayscale voltage generator (Lee: the second grayscale voltage generator 322; Fig. 7 and [0058]) comprises: 
a fourth color grayscale voltage generator configured to generate fourth color grayscale voltages for expressing a fourth color from among the second grayscale voltages (Lee: the second grayscale voltages VGAU1~VGAUj; Fig. 7 and [0058]; Kong: a fourth color (green) grayscale voltage generator 313 configured to generate fourth color (green) grayscale voltages for expressing a fourth color (green) from among grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0086], [0089], [0091], and [0092]); and 
a fifth color grayscale voltage generator configured to generate fifth color grayscale voltages for expressing a fifth color different from the fourth color from among the second grayscale voltages (Lee: the second grayscale voltages VGAU1~VGAUj; Fig. 7 and [0058]; Kong: a fifth color (blue) grayscale voltage generator 312 configured to generate fifth color (blue) grayscale voltages for expressing a fifth color (blue) different from the fourth color (green) from among the grayscale voltages V0-V255; FIGs. 7A and 7B, [0084]-[0086], [0088], [0089], [0091], and [0092]). 
	The motivation to combine the references is the same as discussed in claim 8 above.

	Regarding claim 10, Lee as modified by Kong teaches:
The display device of claim 9, wherein each of the fourth color and the fifth color corresponds to one of the first color, the second color, and the third color (Kong: wherein each of the fourth color (green) and the fifth color (blue) corresponds to one of the first color (red), the second color (green), and the third color (blue); FIGs. 7A and [0085]-[0089]).  
	The motivation to combine the references is the same as discussed in claim 8 above.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lu et al. in US 2019/0102597 A1 (hereinafter Lu).
Regarding claim 11, Lee teaches:
The display device of claim 1, wherein the first pixel is located in a display area (wherein the first pixel PX is located in a display area of display panel 110; Fig. 1, [0035], and [0036]), and 
the second pixel is located in the display area (the second pixel PX is located in the display area of display panel 110; Fig. 1, [0035], and [0036]). 
	However, it is noted that Lee does not teach:
wherein the first pixel is located in a fingerprint non-sensing area in a display area, and 
the second pixel is located in a fingerprint sensing area in the display area.
 	Lu teaches:
wherein a first pixel is located in a fingerprint non-sensing area in a display area (see FIG. 1 and [0029]), and 
a second pixel is located in a fingerprint sensing area in the display area (see FIG. 1 and [0029]).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the display device taught by Lee to include: the features taught by Lu, such that Lee as modified teaches: wherein the first pixel is located in a fingerprint non-sensing area in a display area (the first pixel and display area taught by Lee combined with the first pixel, fingerprint non-sensing area, and display area taught by Lu), and the second pixel is located in a fingerprint sensing area in the display area (the second pixel and display area taught by Lee combined with the second pixel, fingerprint sensing area, and display area taught by Lu), in order to provide fingerprint recognition.  (Lu: [0002]).

Allowable Subject Matter
Claim 2 as rewritten in independent form is allowed over the prior art of record.  In addition, dependent claims 3-7 are allowed over the prior art of record.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/26/22B